Exhibit 10.6


GUARANTY AGREEMENT
THIS GUARANTY AGREEMENT (together with all extensions, renewals, modifications,
substitutions and amendments hereof, this “Guaranty”) is executed as of
October 27, 2017, by GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, having an address at 405 Park Avenue, New York, New York
10022 (together with its permitted successors and assigns, “Guarantor”), for the
benefit of COLUMN FINANCIAL, INC., a Delaware corporation, having an address at
11 Madison Avenue, New York, New York 10010 (“Column”) and CITI REAL ESTATE
FUNDING INC., a New York corporation, having an address at 390 Greenwich Street,
7th Floor, New York, New York 10013 (“Citi”, and together with Column and their
respective successors and permitted assigns, “Lender”). Capitalized terms
utilized herein shall have the meaning as specified in the Loan Agreement
(hereinafter defined), unless such term is otherwise specifically defined
herein.
W I T N E S S E T H :
WHEREAS, pursuant to the Note, the entities listed on Schedule I attached hereto
(collectively, “Borrower”) have become indebted, and may from time to time be
further indebted, to Lender with respect to a loan in the original principal
amount of ONE HUNDRED EIGHTY-SEVEN MILLION AND NO/100 DOLLARS ($187,000,000.00)
(the “Loan”) made pursuant to that certain Loan Agreement dated as of the date
hereof between Borrower and Lender (as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Loan
Agreement”), which Loan is secured by, among other things, the Security
Instruments encumbering each Individual Property, and is further evidenced,
secured or governed by other instruments and documents executed in connection
with the Loan (together with the Note, the Loan Agreement and the Security
Instruments, collectively, the “Loan Documents”);
WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor delivers this Guaranty for the benefit of Lender and
unconditionally guarantees payment and performance to Lender of the Guaranteed
Obligations (as hereinafter defined); and
WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:
ARTICLE I

NATURE AND SCOPE OF GUARANTY
1.1    Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and permitted assigns the payment and
performance of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time,





--------------------------------------------------------------------------------





by acceleration of maturity or otherwise. Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.
1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed Obligations” means the prompt and full payment when due, whether at
stated maturity, by acceleration or otherwise, and performance of all
obligations and liabilities of Borrower pursuant to Section 9.4 of the Loan
Agreement. Guarantor’s liability under this Guaranty is effective regardless of
whether Borrower has any personal liability for the Guaranteed Obligations and
is not limited to the original or outstanding principal balance of the Loan or
the value of the Properties given as security for the Loan. Notwithstanding
anything to the contrary in this Guaranty, the Loan Agreement, the Note or any
of the Loan Documents, Lender may exercise its rights under Section 506(a),
506(b), 1111(b) or any other provisions of the Bankruptcy Code to file a claim
for the full amount of the Debt secured by the Security Instruments or to
require that all Properties shall continue to secure all of the Debt owing to
Lender in accordance with the Loan Documents.
1.3    Nature of Guaranty. Guarantor hereby acknowledges and agrees that this
Guaranty (a) is an irrevocable, absolute, continuing guaranty of payment and
performance and not a guaranty of collection, (b) shall not be reduced,
released, discharged, satisfied or otherwise impacted in connection with (i) any
act or occurrence that might, but for the provisions hereof, be deemed a legal
or equitable reduction, satisfaction, discharge or release and/or (ii) Lender’s
enforcement of remedies under the Loan Documents and (c) shall survive the
foregoing and shall not merge with any resulting foreclosure deed, deed in lieu
or similar instrument (if any) subject to Section 5.2 hereof. Guarantor
acknowledges that there are no conditions precedent to the effectiveness of this
Guaranty, and that this Guaranty is in full force and effect and is binding on
Guarantor as of the Closing Date, regardless of whether Lender obtains
collateral or any guaranties from others or takes any other action contemplated
by this Guaranty. This Guaranty may not be revoked by Guarantor and shall
continue to be effective with respect to any Guaranteed Obligations arising or
created after any attempted revocation by Guarantor and after (if Guarantor is a
natural person) Guarantor’s death (in which event this Guaranty shall be binding
upon Guarantor’s estate and Guarantor’s legal representatives and heirs). The
fact that at any time or from time to time the Guaranteed Obligations may be
increased or reduced shall not release or discharge the obligation of Guarantor
to Lender with respect to the Guaranteed Obligations. This Guaranty may be
enforced by Lender and any subsequent holder of the Note and shall not be
discharged by the assignment or negotiation of all or part of the Note.
1.4    Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder, shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of Borrower, or any other party (other than the
defense of payment), against Lender or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise.
1.5    Payment By Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due (and such failure continues beyond the
expiration of any applicable notice and cure period under the Loan Documents),
whether at demand, maturity,


-2-

--------------------------------------------------------------------------------





acceleration or otherwise, Guarantor shall, immediately upon demand by Lender,
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity, or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations, and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.
1.6    No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to (a)
institute suit or exhaust its remedies against Borrower or others liable on the
Loan or the Guaranteed Obligations or any other person, (b) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (c) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (f) resort to any other means of obtaining payment
of the Guaranteed Obligations. Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations.
1.7    Waivers. Guarantor agrees to the provisions of the Loan Documents, and
hereby waives notice of: (a) any loans or advances made by Lender to Borrower,
(b) acceptance of this Guaranty, (c) any amendment or extension of the Note, the
Loan Agreement or of any other Loan Documents, (d) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Properties, (e) the occurrence of
any breach by Borrower under the Loan Documents or an Event of Default, (f)
Lender’s transfer or disposition of the Guaranteed Obligations, or any part
thereof, (g) the sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (h) protest,
proof of non-payment or default by Borrower, and (i) any other action at any
time taken or omitted by Lender, and, generally, all demands and notices of
every kind in connection with this Guaranty, the Loan Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations.
1.8    Payment of Expenses. In the event that Guarantor shall breach any
provisions of this Guaranty or fail to timely perform any of its obligations
hereunder, Guarantor shall, immediately upon demand by Lender, pay Lender all
costs and expenses (including court costs and reasonable attorneys’ fees)
incurred by Lender in the enforcement hereof or the preservation of Lender’s
rights hereunder. The covenant contained in this Section 1.8 shall survive the
payment and performance of the Guaranteed Obligations.
1.9    Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in


-3-

--------------------------------------------------------------------------------





satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by
Lender shall be without effect, and this Guaranty shall remain in full force and
effect with respect to such rescinded or restored payment. It is the intention
of Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
1.10    Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise while the Debt
is outstanding.
1.11    Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of Borrower or any interest in Borrower.
1.12    Financial Covenants of Guarantor.
(a)    Guarantor (i) shall keep and maintain complete and accurate books and
records and (ii) as necessary to confirm compliance with the financial covenants
of Guarantor set forth in this Section 1.12, shall permit Lender and any
authorized representatives of Lender to have reasonable access to and to inspect
and examine the books and records, any and all accounts, data and other
documents of Guarantor, at all reasonable times, during normal business hours.
(b)    Guarantor hereby represents and warrants that, as of the date hereof,
Guarantor is in compliance with the Guarantor Financial Covenants (as
hereinafter defined). At all times while the Debt remains unsatisfied, Guarantor
shall comply with the Guarantor Financial Covenants.
(c)    During the term hereunder, so long as substantially all of the business
of Global Net Lease, Inc. (“REIT”) is conducted through Guarantor and
substantially all of REIT’s assets and liabilities are held by Guarantor,
Guarantor shall deliver to Lender (i) within one hundred five (105) days after
the end of each Fiscal Year of Global Net Lease, Inc. (“REIT”) (A) an Officer’s
Certificate certifying as to the compliance of Guarantor with the Guarantor
Financial Covenants and (B) financial statements of REIT audited by an
independent certified public accountant, in the form provided to Lender in
connection with the closing of the Loan or otherwise in form reasonably approved
by Lender, together with an Officer’s Certificate certifying that such annual
financial statement presents fairly the financial condition and the results of
operations of REIT and that such financial statements have been prepared in
accordance with GAAP; and (ii) within sixty (60) days after the end of each
calendar quarter, (A) an Officer’s Certificate certifying as to the compliance
of Guarantor with the Guarantor Financial Covenants and (B) unaudited financial
statements of


-4-

--------------------------------------------------------------------------------





REIT, in the form provided to Lender in connection with the closing of the Loan
or otherwise as reasonably approved by Lender, together with an Officer’s
Certificate certifying that such financial statement presents fairly the
financial condition and the results of operations of REIT and that such
financial statements have been prepared in accordance with GAAP. If
substantially all of REIT’s business is no longer conducted through Guarantor or
substantially all of REIT’s assets and liabilities are not held by Guarantor,
Guarantor shall furnish audited annual financial statements and unaudited
quarterly financial statements of Guarantor in lieu of the financial statements
of REIT in accordance with the preceding sentence. In addition, Guarantor shall
provide (a) to the extent available (but without obligation to prepare them),
any annual financial statements or quarterly financial statements of Guarantor
within the time periods set forth above, together with an Officer’s Certificate
certifying that such financial statements present fairly the financial condition
and the results of operations of Guarantor, (b) any other information reasonably
requested by Lender from time to time which Lender believes is material and
relevant in reviewing Guarantor’s compliance with the Guarantor Financial
Covenants (with Lender acknowledging and agreeing that Guarantor may respond to
any such request for additional financial statements of Guarantor by providing
consolidated financial statements of REIT).
(d)    Until all of the Obligations and the Guaranteed Obligations have been
paid in full, (A) Guarantor shall at all times maintain a Net Worth equal to or
in excess of $200,000,000.00 (excluding its interest in the Properties) and (B)
Guarantor shall at all times maintain Liquid Assets having a market value of at
least $5,000,000.00 (collectively, “Guarantor Financial Covenants”).
(e)    Definitions. As used in this Section 1.12, the following terms shall have
the following definitions:
(i)    The term “Net Worth” as used in this Guaranty shall mean as of a given
date total equity less liabilities, pursuant to the consolidated balance sheet
of Guarantor and its consolidated subsidiaries, determined pursuant GAAP, as
adjusted to exclude Guarantor’s equity interest in the Properties, straight-line
rent receivables or payables, derivative values and any other non-real estate
related intangible assets or liabilities of Guarantor.
(ii)    As used herein, “Liquid Assets” shall mean all unrestricted or
unencumbered (A) cash and (B) any of the following: (i) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States; (ii) marketable direct obligations issued by any state or
territory of the United States of America or any political subdivision of any
such state or territory or any public instrumentality thereof which, at the time
of acquisition, has a long term unsecured debt rating of not less than “BBB” by
S&P, “BBB” by Fitch and “Baa3” by Moody’s, and is not listed for possible
down-grade in any publication of any of the foregoing rating services; (iii)
domestic certificates of deposit or domestic time deposits or repurchase
agreements issued by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having a long
term unsecured debt rating of not less than “BBB” by S&P, “BBB” by Fitch and
“Baa3” by Moody’s, and not listed for possible down-grade in any publication of
any


-5-

--------------------------------------------------------------------------------





of the foregoing rating services; (iv) money market funds having assets under
management in excess of $2,000,000,000.00; (v) any stock, shares, certificates,
bonds, debentures, notes or other instrument which constitutes a “security”
under the Securities Act (other than Guarantor, Borrower and/or any of their
affiliates) which are freely tradable on any nationally recognized securities
exchange or otherwise readily marketable and liquid; and/or (vi) obligations of
the following United States government sponsored agencies: Federal Home Loan
Mortgage Corp. (debt obligations), the Farm Credit System (consolidated
systemwide bonds and notes), the Federal Home Loan Banks (consolidated debt
obligations), the Federal National Mortgage Association (debt obligations), and
the Resolution Funding Corp. (debt obligations); provided, however, that the
investments described in this clause (vi) (1) must have a predetermined fixed
dollar of principal due at maturity that cannot vary or change, (2) if rated by
S&P, must not have an any qualifier affixed to their rating, (3) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, (4) must not be subject to liquidation prior to
their maturity and (5) must have maturities of not more than 365 days.
(f)    In the event that Guarantor fails to maintain the Guarantor Financial
Covenants, such failure shall be an Event of Default hereunder unless one or
more replacement Guarantor(s) is added in accordance with this clause (f).
Borrower shall be permitted to replace the existing Guarantor at any time, and,
to the extent applicable, no “Event of Default” shall be deemed to have occurred
hereunder and any Guarantor being replaced shall be released from its
obligations hereunder with respect to liabilities relating to events, conditions
or omissions first arising from and after the date such Replacement Guarantor
executes and delivers to Lender a Replacement Guaranty, provided that (i) no
other Event of Default hereunder or under any of the other Loan Documents has
occurred and is then continuing; and (ii) each of the following terms and
conditions are satisfied within thirty (30) days of Guarantor’s failure to
maintain the Financial Covenants: (A) Borrower delivers to Lender written notice
of its intent to add one or more replacement guarantor(s), (B) each replacement
guarantor identified by Borrower is a Satisfactory Replacement Guarantor (as
defined below), (C) after Lender’s approval of the proposed replacement
guarantor(s) as a Satisfactory Replacement Guarantor, (I) such Satisfactory
Replacement Guarantor executes and delivers a replacement guaranty in
substantially the same form as this Guaranty (a “Replacement Guaranty”) pursuant
to which the Replacement Guarantor will guaranty all Guaranteed Obligations
arising from and after the Closing Date, and (II) Borrower affirms its
obligations under the Loan Documents on a form reasonably acceptable to Lender,
(D) prior to or concurrently with the delivery of such duly executed replacement
guaranty, Lender receives legal opinions reasonably required by Lender in form
and substance consistent with the legal opinions delivered to Lender on the
Closing Date, and (E) Borrower shall pay Lender’s reasonable costs and expenses,
including reasonable attorneys’ fees, in connection with any such Satisfactory
Replacement Guarantor. As used herein, the term “Satisfactory Replacement
Guarantor” shall mean a Person that (1) collectively with any other Satisfactory
Replacement Guarantors, satisfies the Guarantor Financial Covenants, (2) has not
been the subject of a Bankruptcy Action, (3) satisfies Lender’s then current
“know your customer” standards, (4) is not an Embargoed Person, (5) complies
with all Prescribed Laws and has not been subject to a governmental or
regulatory investigation which resulted in a final, non‑appealable conviction
for criminal activity involving fraud or any


-6-

--------------------------------------------------------------------------------





other form of moral turpitude as confirmed through customary searches
demonstrating compliance with Prescribed Laws, and (6) is otherwise reasonably
acceptable to Lender. In the event that any Satisfactory Replacement Guarantor
becomes a guarantor pursuant to the terms of this clause (f), the term
“Guarantor” as used in the Loan Documents shall include such Satisfactory
Replacement Guarantor (as of the date of delivery of such replacement guaranty).
ARTICLE II    

EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives to
the extent permitted under applicable law, any common law, equitable, statutory
or other rights (including without limitation rights to notice) which Guarantor
might otherwise have as a result of or in connection with any of the following:
2.1    Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Obligations, the Note, the
Loan Agreement, the other Loan Documents, or any other document, instrument,
contract or understanding between Borrower and Lender, or any other parties,
pertaining to the Guaranteed Obligations or any failure of Lender to notify
Guarantor of any such action.
2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower or Guarantor.
2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.
2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Loan
Agreement or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (d) the Guaranteed Obligations
violate applicable usury laws, (e) the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower, (f) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument


-7-

--------------------------------------------------------------------------------





representing part of the Guaranteed Obligations or executed in connection with
the Guaranteed Obligations, or given to secure the repayment of the Guaranteed
Obligations) is illegal, uncollectible or unenforceable, or (g) the Note, the
Loan Agreement or any of the other Loan Documents have been forged or otherwise
are irregular or not genuine or authentic, it being agreed that Guarantor shall
remain liable hereon regardless of whether Borrower or any other Person be found
not liable on the Guaranteed Obligations or any part thereof for any reason
(other than due to the defense of payment of the Debt).
2.5    Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other Persons will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other Persons to pay or perform the
Guaranteed Obligations.
2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.
2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.
2.8    Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Lender (a) to take or prosecute any action for the collection of any
of the Guaranteed Obligations or (b) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (c) to take or prosecute any action in connection
with any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations.
2.9    Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
2.10    Offset. The Note, the Loan Agreement, the Guaranteed Obligations and the
liabilities and obligations of Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower


-8-

--------------------------------------------------------------------------------





or Guarantor against Lender, or any other Person, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense (other
than the defense of payment) arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.
2.11    Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.
2.12    Preference. Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.
2.13    Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:
3.1    Benefit. Guarantor is an Affiliate of Borrower, is the owner of a direct
or indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower and is familiar with the value of any and all collateral intended to be
created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.
3.3    No Representation By Lender. Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.
3.4    Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and intends to be, solvent, and has and intends to have assets
which, fairly valued, exceed its obligations,


-9-

--------------------------------------------------------------------------------





liabilities (including contingent liabilities) and debts, and has and intends to
have property and assets sufficient to satisfy and repay its obligations and
liabilities.
3.5    Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
3.6    Litigation. Except as identified on Schedule VI to the Loan Agreement,
there are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or threatened against or
affecting Guarantor which could have a Material Adverse Effect.
3.7    Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
ARTICLE IV    

SUBORDINATION OF CERTAIN INDEBTEDNESS
4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the Person in whose
favor such debts or liabilities may, at their inception, have been, or may
hereafter be created, or the manner in which they have been or may hereafter be
acquired by Guarantor. The Guarantor Claims shall include without limitation all
rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. Upon the occurrence and continuation of an Event
of Default, Guarantor shall not receive or collect, directly or indirectly, from
Borrower or any other party any amount upon the Guarantor Claims.
4.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which,


-10-

--------------------------------------------------------------------------------





as between Borrower and Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to Lender in full of the Guaranteed Obligations,
Guarantor shall become subrogated to the rights of Lender to the extent that
such payments to Lender on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Lender had not received dividends or payments upon the Guarantor
Claims.
4.3    Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payments,
claims or distributions which are prohibited by this Guaranty, Guarantor agrees
to hold in trust for Lender an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions so received except to pay them promptly to Lender, and Guarantor
covenants promptly to pay the same to Lender.
4.4    Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach. Without the prior written
consent of Lender, until the Debt is paid in full, Guarantor shall not (a)
exercise or enforce any creditor’s right it may have against Borrower (b) create
any Liens encumbering the Properties, Borrower or any interest in either of the
foregoing, other than Permitted Encumbrances, or (c) foreclose, repossess,
sequester or otherwise take steps or institute any action or proceedings
(judicial or otherwise, including without limitation the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any liens, mortgages, deeds of trust, security
interests, collateral rights, judgments or other encumbrances on assets of
Borrower held by Guarantor.
ARTICLE V    

MISCELLANEOUS
5.1    Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor any consent to any departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved. No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.
5.2    Termination The Guaranteed Obligations under this Guaranty (exclusive of
any other obligations of Guarantor under any other guaranty, indemnity or
similar agreement relating to the Loan, and any obligations related to then
ongoing and pending claims made under


-11-

--------------------------------------------------------------------------------





this Guaranty) shall terminate upon the indefeasible repayment in full of the
Debt and the expiration of all applicable preference periods under the
Bankruptcy Code.
5.3    Notices. All notices or other written communications hereunder shall be
made in accordance with Section 10.6 of the Loan Agreement. Notices to Guarantor
shall be made to:
Guarantor:
c/o Global Net Lease, Inc.
405 Park Avenue
New York, New York 10022
Attention: Legal Department    
with a copy to:    
Arnold & Porter Kaye Scholer LLP
250 W 55th Street
New York, NY 10019
Attention: John Busillo, Esq.
5.4    Governing Law.
(a)    This Guaranty shall be governed in accordance with the State of New York
and the applicable law of the United States of America.
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH OF GUARANTOR
AND LENDER, BY ITS ACCEPTANCE HEREOF, WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH OF GUARANTOR AND LENDER, BY ITS ACCEPTANCE
HEREOF, HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING. GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:
CORPORATION SERVICE COMPANY (CSC)
80 State Street
Albany, New York 12207-2543
AS ITS RESPECTIVE AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT


-12-

--------------------------------------------------------------------------------





AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
5.5    Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
5.6    Amendments. This Guaranty may be amended only by an instrument in writing
executed by Lender and Guarantor.
5.7    Parties Bound; Assignment; Joint and Several. This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that, subject
to the terms of the Loan Agreement, Guarantor may not, without the prior written
consent of Lender, assign any of its rights, powers, duties or obligations
hereunder. If Guarantor consists of more than one person or party, the
obligations and liabilities of each such person or party shall be joint and
several.
5.8    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
5.9    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
5.10    Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the


-13-

--------------------------------------------------------------------------------





legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.
5.11    Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
5.12    Special Provision. Notwithstanding anything herein or in the Loan
Documents to the contrary, Guarantor shall have no liability for Guaranteed
Obligations or other matters hereunder for (a) any action taken by any Person
from and after a Transfer approved by Lender in accordance with the terms of the
Loan Documents of the entire Property or a transfer of all of the direct and
indirect equity interests of Borrower to a Person that is not an Affiliate of
Guarantor; provided that Lender receives a Replacement Guaranty in substantially
the same form as this Guaranty or otherwise acceptable to Lender, (b) any action
taken by any Person from and after Lender obtains title to the Property, whether
by foreclosure, deed-in-lieu of foreclosure or otherwise in connection with any
exercise of Lender’s remedies pursuant to the Loan Documents, or any actions
taken by any Person (other than Borrower, Guarantor or any other Person that,
directly or indirectly, Controls, is Controlled by or is under common Control
with Guarantor, except if such action of Borrower, Guarantor or any other such
Person is caused or required by a receiver, trustee, liquidator, conservator,
Lender or applicable law) on or after the date on which a receiver, trustee,
liquidator, or conservator is appointed, at Lender’s request, to take Control of
the Property, or (c) any action taken (i) by any mezzanine lender permitted
under Section 9.1.1(b)(i) and/or Section 9.1.3 of the Loan Agreement during any
period in which such mezzanine lender exercises Control over Borrower and/or the
Property, or (ii) from and after a mezzanine foreclosure or assignment-in-lieu
thereof; provided, that in any case, such circumstances, conditions, actions or
events are not caused by Guarantor, Borrower, or an Affiliate of any of the
foregoing.
5.13    Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.


-14-

--------------------------------------------------------------------------------





5.1    Waiver of Right To Trial By Jury. EACH OF GUARANTOR AND LENDER (BY
ACCEPTANCE OF THIS GUARANTY) HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE SECURITY INSTRUMENTS OR THE OTHER
LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
5.2    Cooperation. Guarantor shall comply with the obligations set forth in
Section 9.1 of the Loan Agreement, subject to and in accordance with the terms
of such Section 9.1.
5.3    Reinstatement in Certain Circumstances. If at any time any payment of the
principal of or interest under the Note or any other amount payable by Borrower
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise, the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment has been due but not made at such time.


[Remainder of page intentionally left blank.]






-15-

--------------------------------------------------------------------------------






This Guaranty has been duly executed as of the day and year first written above.
GUARANTOR:


GLOBAL NET LEASE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:    Global Net Lease Inc.
Its general partner


By:     /s/ Jesse Galloway
Name: Jesse Galloway
Title: Authorized Signatory
    
    







--------------------------------------------------------------------------------






SCHEDULE I


Borrower


1.
ARC GEGRDMI001, LLC, a Delaware limited liability company

2.
ARC GSIFLMN001, LLC, a Delaware limited liability company

3.
ARC MKMDNNJ001, LLC, a Delaware limited liability company

4.
ARC SZPTNNJ001, LLC, a Delaware limited liability company

5.
ARC CSVBTMI001, LLC, a Delaware limited liability company

6.
ARG FEMRGWV001, LLC, a Delaware limited liability company

7.
ARC NNMFBTN001, LLC, a Delaware limited liability company

8.
ARC FEBHMNY001, LLC, a Delaware limited liability company

9.
ARC LPSBDIN001, LLC, a Delaware limited liability company

10.
ARC PNSCRPA001, LLC, a Delaware limited liability company

11.
ARC CJHSNTX002, LLC, a Delaware limited liability company

12.
ARC CJHSNTX001, LLC, a Delaware limited liability company






